PER CURIAM.
Antonio Renaldo Jackson-Bey, a Maryland prisoner, seeks to appeal from the district court’s order denying his 42 U.S.C. § 1983 (2000) complaint. Because Jackson-Bey’s notice of appeal was filed outside the thirty-day appeal period set forth in Fed. R.App. P. 4(a)(1)(A), and the district court concluded on remand that Jackson-Bey failed to demonstrate excusable neglect or good cause for the late filing, we lack jurisdiction over Jackson-Bey’s ap*782peal. See Browder v. Director, Dep’t of Corrections, 434 U.S. 257, 264, 98 S.Ct. 556, 54 L.Ed.2d 521 (1978) (stating the appeal periods established by Rule 4 are mandatory and jurisdictional). Accordingly, we dismiss the appeal as untimely. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED